Title: To Alexander Hamilton from William Ellery, 24 September 1792
From: Ellery, William
To: Hamilton, Alexander



Sir,
Collector’s Off: [Newport, Rhode Island]Sept. 24 1792

I have recd. your letter of the 7th. of this month enclosing part of the margin of Certife. of Registry No. 61 and your Circular Letter of the 11th of the same month enclosing an Order of the Senate of the United States, and a wrapper inclosing Letters to the Surveyors of the several ports in this District excepting the Surveyor of this Port. The letters to all the Surveyors, excepting the Surveyor of Pawcatuck, are already sent to them, and the letter to him will be transmitted by to-morrow’s post. I have also written Letters to those Surveyors respectively requestg. them to obtain Documents from the Inspectors, Gaugers Measurers & Weighers of their several Ports similar to the Statemt. required by said Order, in season and to transmit them to me to be forwarded to you immediately after the first of Oct: next, and will furnish you with the Statemt. required of me in due time.
I wish, Sir, to provide at the public expence and with your approbation a pair of Scales & a sett of weights for this Port. The scales & part of the weights which have been hitherto used in this Port belong to the public Gauger, and the unlading of vessels has been sometimes delayed for the want of another pair of scales and sett of weights. Recently a vessel has been obliged to discharge her hands on this account, which has occasioned heavy complaint and there are now three vessels in port with articles which require to be weighed, and besides the public must sustain the loss of several days pay to Inspectors when such delays take place.
Permit me here to suggest the propriety of having a public standard of weights and measures; until this is effected, and public Scalers are appointed to adjust weights and measures, an inequality will exist inconvenient to trade, and probably injurious to the Revenue.
Inclosed is one of the Receipts of the Supervisor for the money I borrowed of him.

I am   Sir   Yr. most obedt. servant
Wm Ellery Colle
A Hamilton Esqe.
Secry of Treasy.
